DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-10 & 14-20 are pending:
	Claims 1, 3-10 & 14-20 are rejected.
	Claims 1, 3-10 & 14-20 are amended. 
	Claims 2 & 11-13 are canceled. 
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/08/2021. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 01/08/2021 has been entered.
Response to Amendments
The amendments filed 01/08/2021 have been entered. Amendments to the claims overcome §102 & §103 rejections previously set forth in final Office Action mailed 10/09/2020.
Amendments have necessitated new grounds of rejection. 
Response to Arguments
The arguments filed 09/08/2020 have been entered. Arguments were fully considered.
On page 7 of Applicant’s arguments, Applicant argues that:
Claim 1 distinguishes over Church by a different arrangement of the accessory port and sensor, which are disposed adjacent the outlet of the filter and in communication with a working fluid path passing from the filter media to the outlet for monitoring the working fluid after passing through the filter media. Accordingly, Applicant 
	This argument is persuasive in view of amendments therefore the previous rejection is withdrawn. The features of amended claim 1 are known in the art therefore claim 1 is rejected for being obvious over Whiting in view of Church. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
On page 8 of Applicant’s arguments, Applicant argues that:
Claim 15 has also been amended in accordance with at least Figure 1 of the original specification to clarify that the valve is a flapper valve including a flapper pivotable into the enclosed cavity of the housing. As noted by Page 10 of the Final Office Action, Church does not teach a disposable filter including a valve, and thus relies on Prater to teach same. However, as illustrated by Figure 2, Prater in its most favorable interpretation only teaches a ball check valve - not a flapper valve as more clearly required by Claim 15. Accordingly, Applicant respectfully submits that even if Prater was combined with Church, the resulting combination would fall short of teaching all of the requisite limitations of Claim 15.

	This argument is persuasive in view of amendments therefore the previous rejection is withdrawn. The features of amended claim 15 are known in the art therefore claim 15 is rejected of being obvious over Whiting in view of Church and further in view of Thompson.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-10, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (USPN 3,103,952) in view of Church (USPN 4,619,764).
	Regarding claim 1, Whiting teaches a disposable filter (see C1/L8-12 & Fig. 1; every filter is inherently “disposable”) for filtering a working fluid (“for a filtering a working fluid” is recited as an intended use) comprising: 
	a housing (Fig. 1, housing 18 (Fig. 1, fluid bowl 18); see C1/L45-50) being a component (see Fig. 1) and extending between a bottom surface (see Fig. 1) and a top surface (see Fig. 1) to define an enclosed cavity (see Fig. 1); 
	said housing including an inlet (Fig. 1, inlet  12 (Fig. 1, inlet port 12); see C1/L44-46) to be disposed in fluid communication with a working fluid (“fluid flowing”) (see C1/L50-55) and an outlet (Fig. 1, outlet 14 (Fig. 1, outlet port 14); see C1/L44-46) to be disposed in fluid communication 
	a filter media (Fig. 1, filter media 28 (Fig. 1, filter element 28); see C1/L50-55) disposed within said housing (see Fig. 1) for filtering said working fluid passing through said disposable filter between said inlet and outlet (the filter element of Whiting is capable of performing the intended use of “for filtering…”) (see C1/L49-55); 
	said housing defining an accessory port (Fig. 2, accessory port 36 (Fig. 2, second bore 36); see C1/L59-62) positioned adjacent to said outlet (second bore (located at the bottom of filter) is adjacent outlet as shown in Fig. 1) and fluidly connected to a working fluid path disposed after said filter media and passing from said filter media to said outlet (see Figs. 1-2); and 
	a sensor (Figs 1-2, sensor 30 (Figs. 1-2, differential pressure indicator 30); see C1/L55-60) coupled with said accessory port (see Figs. 1-2) and disposed in fluid communication with said working fluid path  configured to monitoring said working fluid after passing through said filter media (“differential pressure indicator for use with a filter which will provide a warning signal when the differential pressure across the filter element exceeds a predetermined value”) (see C1/L9-12) (see Figs. 1-2).  
	Whiting does not teach a housing being an integral component. 
	In a related field of endeavor, Church teaches a filter unit (see Entire Abstract) comprising a housing being an integral component (see annotated Fig. 1). 







Annotated Fig. 1 

    PNG
    media_image1.png
    574
    704
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Whiting by integrating the fluid bowl (housing) of Whiting with the filter head of Whiting such that the housing is an integral component as taught by Church because it is obvious to make parts integral. Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

	Regarding claim 5, Whiting and Church teach the disposable filter of Claim 1.
	The previous combination of references does not teach wherein said sensor includes a sight window for allowing a user to observe working fluid flowing within said disposable filter.  	Church teaches an embodiment that includes a sight window (“clear plastic material”) (see C6/L6-10) for allowing a user to observe working fluid flowing within said disposable filter (the clear plastic material is capable of “for allowing…disposable filter”).


	Regarding claim 6, Whiting and Church teach the disposable filter of Claim 1 wherein said sensor is configured to measure at least one of pressure (“differential pressure indicator”) (Whiting, see C1/L55-60), temperature, flow rate, chemical composition moisture levels, an additive measure, optical transmissibility, reflection level, a light scattering level, a thermal capacity, a surface acoustic wave measurement, and an ultrasonic wavelength of said working fluid.  

	Regarding claim 7, Whiting and Church teach the disposable filter of Claim 1.
	The previous combination of references does not teach further including a controller for analyzing characteristics of said working fluid acquired by said sensor.  
	Church teaches an embodiment that includes a controller (“control panel”) (see C6/L15-18) for analyzing characteristics of said working fluid acquired by said sensor (the controller of Church is capable of “analyzing…by said sensor”) (see C6/L14-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the sensor of Whiting by incorporating the controller in communication with the sensor as taught by Church because controllers are known to provide useful information from a sensor regarding the filter (Church, “sensor level…activates a light attached to control panel…light would illustrate need for draining”, see C6/L15-19).  



	Regarding claim 10, Whiting and Church teach the disposable filter of Claim 1 wherein said sensor is detachably coupled with said accessory port (Whiting, Fig. 1 suggests that the different pressure indicator is detachably coupled since it is connected to the housing by a threaded connection which are known to be a detachable mechanism).  

	Regarding claim 14, Whiting and Church teach the disposable filter of Claim 1 wherein a ring seal (Whiting, see annotated Fig. 3 of ring seal or o-ring gasket; the o-ring gasket of Fig. 3 while not clearly labeled is similar in structure to o-ring gasket 26 shown in Fig. 1 that is described in C1/L48-52) is positioned within said accessory port for sealing said coupling between said accessory port and said sensor (Whiting, see annotated Fig. 3).  
Annotated Fig. 3

    PNG
    media_image2.png
    675
    503
    media_image2.png
    Greyscale



Annotated Fig. 1

    PNG
    media_image3.png
    674
    526
    media_image3.png
    Greyscale

	Regarding claim 18, Whiting and Church teach the disposable filter as set forth in Claim 17 wherein said filter media is positioned radially between said inlet and said outlet (Whiting, see Figs. 1-2).  

.  

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (USPN 3,103,952) in view of Church (USPN 4,619,764) and further in view of Liaw (USPN 4,218,320).
	Regarding claim 3, Whiting and Church teach the disposable filter of Claim 1.
	The previous combination of references does not teach wherein said sensor is a getter and includes a magnet for drawing particulate from said working fluid toward said magnet, and a sight window for allowing a user to inspect said particulate drawn to said magnet.  
	Church teaches an embodiment that includes a sight window (“clear plastic material”) (see C6/L6-10) for allowing a user to observe working fluid flowing within said disposable filter (the clear plastic material is capable of “for allowing…disposable filter”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed material of the housing of Whiting with the clear plastic material of Church such that there is a sight window because it provides the benefit of allowing one to visually inspect the filter (Church, see C6/L5-10). 
	The combination of references does not teach wherein said sensor is a getter and includes a magnet for drawing particulate from said working fluid toward said magnet.
	In a related field of endeavor, Liaw teaches a lubricating oil filter device (see Entire Abstract) comprising a magnet (getter) for drawing particulate from said working fluid toward said magnet (Figs. 2 & 3 show magnet 20 for drawing particulate in oil (working fluid) filter; C1/L65-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Whiting (as modified by Church) by incorporating the 

	Regarding claim 4, Whiting, Church and Liaw teach the disposable filter of Claim 3 wherein said magnet is removably connected to said sight window to allow said magnet to be removed from said window such that said window may be cleaned (Liaw, Figs. 2 & 3 show magnet removably connected; C2/L20-25; the magnet of Liaw is capable of performing the limitation followed by “to allow…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting (USPN 3,103,952) in view of Church (USPN 4,619,764) and further in view of Discenzo (USPN 7,442,291).
	Regarding claim 8, Whiting and Church teach the disposable filter of Claim 1.
	The previous combination of references does not teach wherein said sensor includes a communication module in wireless electronic communication with said controller for wirelessly communicating said monitored characteristics of said working fluid, the disposable filter or associated machinery to said controller.  
	In a related field of endeavor, Discenzo teaches a disposable filter wherein a communication module (Fig.4 shows communication module 418 (Fig. 4, transmitter 418); C11/L8-16)) in wireless electronic communication (“filter-sensor transmits data via a wireless transmitter/receiver”) (see C11/L10-15) with said controller for wirelessly communicating said monitored characteristics of said working fluid, the disposable filter or associated machinery to said controller (the transmitter of Discenzo is capable of “for wirelessly communicating….of said working fluid”) (see C11/L15-20).  
.

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (USPN 3,103,952) in view of Church (USPN 4,619,764) and further in view of Thompson (WO 2017/147711).
	Regarding claim 15, Whiting and Church teach the disposable filter of Claim 1.
	The combination of references does not teach further including a flapper valve connected to said accessory port and including a flapper pivotable into said enclosed cavity for selectively fluidly connecting and disconnecting said disposable filter from said accessory through said accessory port and to allow different sensors to be coupled with said accessory port while preventing said leakage of fluid from within said disposable filter.  
	In a related field of endeavor, Thompson teaches an intake filter (see Entire Abstract) that includes a flapper valve (Fig. 5C, flapper valve 78 (Fig. 5C, drain flapper 78; see ¶28) connected to said accessory port (see Fig. 5C) and including a flapper pivotable into said enclosed cavity (see Fig. 5C) for selectively fluidly connecting and disconnecting said disposable filter from said accessory through said accessory port and to allow different sensors to be coupled with said accessory port while preventing said leakage of fluid from within said disposable filter (the drain flapper of Thompson is capable of “for selectively fluidly connecting…while preventing…within said disposable filter”) (see Fig. 5C).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom of the housing (at the location of the drain) of Whiting by incorporating the flapper valve to the drain as taught by Thompson because said flapper valve allows for opening and closing of a drain (Thompson, see ¶32, Figs. 5C & 5E). 
.  
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting (USPN 3,103,952) in view of Church (USPN 4,619,764) and further in view of Deibel (USPN 6,221,242).
	Regarding claim 20, Whiting and Church teach the disposable filter as set forth in Claim 19.
	The combination of references does not teach wherein said connector is a threaded connection for allowing said housing to be threaded onto a corresponding threaded connection on said machine.
	In a related field of endeavor, Deibel teaches a filter system wherein a connector is a threaded connection (Fig. 11 shows connector 202 (Fig. 11, threaded conduit 202); see  C12/L39-45) for allowing said housing to be threaded onto a corresponding threaded connection on said machine (the distribution heads of Deibel are capable of “for allowing…on said machine”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top of the housing of Whiting (as modified by Church) by incorporating a connector (threaded conduit) to the top of the housing as taught by Deibel because one of ordinary skill in the art would have been motivated to utilize a filter in a variety of industrial applications (Deibel, C12/L34-40). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kapur (US 2003/0127384) teaches a filter module for aircraft lubrication systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778